Order filed November 25, 2014.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-14-00796-CR
                                     ____________

                    DAVID MICHAEL WATSON, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 400th District Court
                             Fort Bend County, Texas
                      Trial Court Cause No. 12-DCR-059381

                                       ORDER

      On November 20, 2014, appellant’s counsel filed a motion requesting a 120-
day extension of time to file appellant’s brief. Counsel stated the extension was
necessary because appellant lacks funds to pay for preparation of the reporter’s
record. Counsel further stated appellant has filed an affidavit of indigence and a
request for preparation of the reporter’s record without advance payment of costs
and he has set the matter for a hearing in the trial court.
      The reporter’s record for this appeal, including the exhibits admitted at trial,
was filed November 13, 2014. The record contains the court reporter’s certification
that the cost of the record will be paid by Fort Bend County.

      Accordingly, we DENY appellant’s motion for a 120-day extension of time
to file appellant’s brief. On the court’s own motion, we extend the due date for
appellant’s brief to January 15, 2015.



                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Busby.